Citation Nr: 0006160	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  97-31 043	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
private medical services received during hospitalization from 
July 6 to July 11, 1996.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Counsel


INTRODUCTION

The veteran had active duty from August 1967 to October 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 determination by the 
Department of Veterans Affairs (VA) Outpatient Clinic in 
Winston-Salem, North Carolina (VAOPC).  The records indicate 
that the veteran was treated for the condition at issue as an 
outpatient prior to his hospital admission on July 6, 1996.  
No claim for reimbursement for the outpatient treatment is 
apparent and that matter was not adjudicated.  Consequently, 
the appellate issue is limited to payment or reimbursement 
for the hospital medical treatment received from July 6 to 
11, 1996, while an inpatient.  

In October 1999, the Board remanded this case to afford the 
veteran the opportunity, should he so desire, to request a 
meeting with the supervisor of the individual who initially 
denied his claim, to request a hearing, and to request 
reconsideration of the initial denial, pursuant to a new 
regulation concerning procedures for reconsideration of 
claims for reimbursement for non-VA care not authorized in 
advance, which was promulgated and became final, effective 
from August 17, 1999.  See 38 C.F.R. § 17.133 (Effective 
August 17, 1999).

In November 1999, the RO was notified that the veteran did 
not wish to request such a meeting, hearing or 
reconsideration.  Therefore, this matter is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran received private medical treatment for a 
severe perineal abscess with right buttock cellulitis from 
July 4 through July 11, 1996, without prior authorization 
from VA.  From July 6 to July 11, he was hospitalized for 
treatment of this condition.  

3.  At all times pertinent to this claim, the veteran had a 
combined evaluation for service-connected disabilities of 100 
percent which was protected.  

4.  The unauthorized private medical care was not rendered in 
a medical emergency of such a nature that delay would have 
been hazardous to life or health.

5.  VA medical facilities were feasibly available during the 
pertinent period.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the cost of 
unauthorized private hospital and medical services from July 
6 through July 11, 1996 have not been met.  38 U.S.C.A. 
§§ 1728, 5107 (West 1991); 38 C.F.R. § 17.120 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking reimbursement or payment of the cost 
of unauthorized private hospitalization and medical services 
administered during the period from July 6 through July 11, 
1996.  He has presented a well-grounded claim, which is a 
claim that is plausible, as required by 38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The VA will indemnify a veteran against the cost of private 
medical treatment, which was incurred without prior VA 
authorization, provided three criteria are satisfied.  Those 
criteria are described in 38 C.F.R. § 17.120.  In brief, the 
VA will pay for unauthorized non-VA medical treatment 1) if 
the treatment was administered for an adjudicated service-
connected disability, for a non-service-connected disability 
associated with and held to have been aggravating an 
adjudicated service-connected disability, for any disability 
if the veteran had a total disability permanent in nature 
that resulted from a service-connected disability, or for any 
disability if the veteran was a participant in a vocational 
rehabilitation program under 38 U.S.C.A. Chapter 31; 2) if 
the injury or illness being treated was emergent such that 
delay would have been hazardous to the veteran's life or 
health; and 3) if the private medical treatment was provided 
when no VA or Federal facility was available where 
appropriate treatment could have been obtained. 

At the time the veteran was hospitalized, the combined 
disability evaluation for all of his service-connected 
disabilities was 100 percent.  The 100 percent rating had 
been continuously in place since separation from service.  
This being for a period of over 20 years, the rating is 
protected and thus legally recognized as permanent.  

On July 4, 1996, the veteran presented to the Emergency Room 
at the High Point Regional Hospital, in High Point, North 
Carolina with complaints of painful cellulitis of the 
perineal area underneath the scrotum and in front of the 
anus, with drainage.  The problem was treated on an 
outpatient basis until July 6, 1996, when it was noted that 
the veteran was in extreme discomfort with perineal pain, and 
cellulitis going around to the right buttock.  The veteran 
was admitted to that hospital from July 6 through July 11, 
1996 for incision and drainage of the abscess, vigorous wound 
care, intravenous antibiotics and close observation.

In February 1997, the veteran filed a claim for reimbursement 
or payment of the portion of the High Point Regional Hospital 
bill not covered by his insurance.  This claim was denied by 
the VAOPC in March 1997 on the grounds that the condition for 
which he received the private medical treatment was not 
emergent, and that VA facilities were feasibly available 
where he could have received treatment.  The veteran filed a 
notice of disagreement and appealed the denial.

In support of his claim, the veteran presented medical 
records and a letter from his private physician L. Dale 
Williams, M.D., of High Point, North Carolina.  Dr. Williams 
stated in his July 1996 letter that, due to his perineal 
abscess and right buttock cellulitis, it would not have been 
possible for the veteran to sit and drive 70 miles to the 
nearest VA medical facility for treatment.

The veteran has asserted that he had been informed that if a 
veteran had a service-connected disability or disabilities 
which were evaluated as 100 percent disabling, he would, in 
certain situations, be reimbursed for private medical care 
deemed necessary to treat any ailment.  He assumed that this 
was one of those situations.  He did not believe it would be 
possible, or practical, to drive to the nearest VA medical 
center to seek treatment over the 4th of July holiday 
weekend.  He further asserted that it would have been 
detrimental to his health or life to drive 70 miles to the 
nearest VA medical facility on July 6th, given his infection.  
The information the veteran received-that he is eligible for 
treatment at VA facilities or at VA expense for all medical 
care-is correct as to the first factor for eligibility.  He 
is rated as 100 percent disabled due to service connected 
disabilities, and the rating is permanent.  However, in order 
to qualify for reimbursement for private medical services not 
authorized in advance two other essential elements need to be 
considered.  Those are the questions of medical emergency and 
availability of VA facilities.  

Upon review of all the evidence contained in the claims 
files, the Board can only  conclude that at the times of the 
unauthorized hospitalization and medical services in 
question, the veteran's condition was not emergent such that 
resort to available VA medical resources was precluded.  The 
veteran has, in substance, acknowledged that he neither 
sought, nor wanted to be treated as the available VA 
facility.  There has been no medical evidence presented to 
show that the veteran could not have been safely driven by 
another person, or by ambulance if necessary, to a VA medical 
center for the required incision, drainage and intravenous 
medications for his perineal abscess and right buttock 
cellulitis.

Therefore, the Board finds that the veteran did not obtain 
prior VA authorization for the private medical services 
rendered from July 4 through July 11, 1997, that his 
condition was not emergent from July 4 through July 11, 1997 
such that resort to VA medical resources was precluded, and 
that appropriate VA medical facilities were feasibly 
available for his use.  

In this case, the veteran met the first criterion of 
38 C.F.R. § 17.120, as he has service-connected shell 
fragment wounds that have been rating at 100 percent for over 
20 years and are thus recognized as permanent.  However, the 
second and third criteria, that the condition must have been 
emergent, that is that the services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health, and that VA or other Federal 
facilities were not feasibly available and an attempt to use 
them beforehand would not have been reasonable, sound, wise, 
or practical, have not been met.  As all three criteria for 
payment or reimbursement for unauthorized medical expenses 
must be met, the Board cannot grant the veteran's claim on 
appeal.  38 C.F.R. § 17.120.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for reimbursement or 
payment of the cost of unauthorized private medical services 
from July 6 through July 11, 1997.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120. 

The evidence is not so evenly balanced as to raise doubt with 
respect to any material issue.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to reimbursement or payment of the cost of 
unauthorized private hospital and medical services from July 
6 through July 11, 1997 is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

